DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.
Regarding the amendment, claim 2 is present for examination.
The amended specification is accepted and recorded in file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant application “a presence of both magnetic poles facing the rotor, balances out the repulsive and attractive magnetic field effects acting on the generator rotor and allows at least one rotor magnets to enter and exit an area of the stator coil uninhibited by the repulsive and attractive magnetic effects acting on the generator rotor” lacks of written description in the original specification.  The original specification does not describe how to balance out the repulsive and attractive magnetic field acting on the generator rotor.  It is noted that figures 2-3 and para. [0013]-[0014] only describe about polarities of magnetic 1, coil 3, and magnetic conduit 16.  Further, para. [0021]-[0022] describe the rotor magnet 1 is moving, the coil 3 and the magnetic conduit 16 are changing their polarities.  However, How the polarities are changed? What make the polarities of the coil and the magnetic conduit changing from North to South and vice versa?  Are there any controller or other elements to change or switch the magnetic polarities?  A magnetic polarity of a magnet, or a magnetic conduit do not change their polarities by themselves.  Moreover, how at least one rotor magnets enter and exit an area of the stator coil?  Para. [0007] of the original specification describes about “the one magnetic field of the coil attempts to pull the magnet back in and the opposite magnetic field via way of the magnetic conduit attempts to push the magnet out. Once again, these two coil magnetic forces cancel each other out and the rotor magnet passes out of the coil unhindered regardless of the current passing through the coil. Both ends of the coils magnetic fields are equal at all times regardless of drawn current.”  This paragraph does not describe how the rotor magnets enter and exit an area of the stator coil.  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 lines 6-7, “the rotor” lacks of antecedent basis.  It appears the proper antecedent basis (the generator rotor) should be used to refer back to the previously recited elements.
Regarding claim 2, the phrase “causing both magnetic poles of the stator coil to exist together at the front of the stator coil opposite the generator rotor” is vague and indefinite because it is unclear what is causing both magnetic poles of the stator coil?  How both magnetic poles of the stator coil exist together?  First in line 2 of the claim 2 recited the magnetic fields of one pole of a stator coil, then later in line 5 of the claim recited both magnetic poles of the stator coil.  It is confusing, where is the other magnetic pole of the stator coil? How does both exist together?  
Further, the phase “a presence of both magnetic poles facing the rotor, balances out the repulsive and attractive magnetic field effects acting on the generator rotor and allows at least one rotor magnets to enter and exit an area of the stator coil uninhibited by the repulsive and attractive magnetic effects acting on the generator rotor” is indefinite because it is vague and confusing.  How the magnetic poles facing the rotor balance out the repulsive and attractive magnetic field effects acting of the generator rotor?   Para. [0021]-[0022] describe the rotor magnet 1 is moving, the coil 3 and the magnetic conduit 16 are changing their polarities.  However, How the polarities are changed to balance out? What make the polarities of the coil and the magnetic conduit changing from North to South and vice versa?  Are there any controller or other elements to change or switch the magnetic polarities?  Further, Para. [0021] stated that “The rotor magnet 1 south pole is moving toward coil 3 and magnetic conduit 16. The coils 3 magnetic field being S south is opposing the rotor magnet 1 field which is also S south; while the magnet conduit 16 has a polarity of N north and is attracting the rotor magnet 1”, and para. [0022] stated “The rotor magnet 1 south pole is moving away from coil 3 and magnetic conduit 16. The coils 3 magnetic field being N north is attracting the rotor magnet 1 field which is S south; while the magnet conduit 16 has a polarity of S South and is repulsing the rotor magnet 1 south pole”, (emphasis is added).  How is the rotor “moving toward” or “moving away” from the coil? Is the rotor just spinning or moving left to right and vice versa? It implies perhaps a wobbling rotor or a linear rotor moving left to right, else it is just rotating, spinning around its own axis (shaft 2, fig 2-3).  
For examination purpose, the claim is best understood as “a mean for reducing an inhibiting magnetic effects on a rotation of a generator rotor by guiding magnetic fields of poles a stator coil, the magnetic fields are from back of the stator coil to front of the stator coil, wherein the stator coil including a coil and a magnetic material conduit, wherein the magnetic material conduit is facing the generator rotor, wherein magnetic poles of the stator coil opposite the generator rotor generating a repulsive and attractive magnetic field effects acting on the generator rotor to allows at least one rotor magnets of the generator rotor rotating in the stator coil uninhibited by the repulsive and attractive magnetic field effects acting on the generator rotor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 20170104402 A1).
Regarding claim 2, Dai teaches a means (fig 8) of reducing the inhibiting magnetic effects on the rotation of a generator rotor (13-16) (as best understood, see the 112 rejection above) by guiding the magnetic fields of one pole of the stator coil (11-12) via way of a magnetic material conduit (the iron core 11) from back of the stator coil to the front of the stator coil (from the two port faces of the C-shaped laminated iron core 11), which is facing the rotor (13-16), causing both magnetic poles of the stator coil (the N-pole to the S-pole of the port faces) to exist together at the front of the stator coil (12) opposite the said rotor (13-16); wherein magnetic poles (the C shape pole) of the stator coil (12) opposite the generator rotor (13-16) generating a repulsive and attractive magnetic field effects acting on the generator rotor (13-16) to allows at least one rotor magnets (13) of the generator rotor (13-16) rotating in the stator coil (11-12) uninhibited by the repulsive and attractive magnetic field effects acting on the generator rotor (the C-shaped” excitation salient pole pair 11 will produce magnetic attractive force on the permanent magnet 13 in which the magnetic property of external section is S and magnetic polarity of internal section is N on the rotor cantilever, and meanwhile, this “C-shaped” excitation salient pole pair will produce magnetic thrust on the permanent magnet with magnetic polarity N of external section and magnetic polarity S of internal section on rotor cantilever. Under the action mechanism of “attracting rear permanent magnet, and repelling front permanent magnet at the same time”. This “C-shaped” excitation salient pole pair forms rotating toque towards the rotor. When the upper and lower port faces of the permanent magnet 13 and the “C-shaped” excitation salient pole pair are in alignment, the motor driving control device will change the direction of excitation current of the excitation coil of this “C-shaped” excitation salient pole pair, and will input a negative excitation current to change the magnetic polarity of the upper and lower port faces of this “C-shaped” excitation salient pole pair, namely the upper port face presents S-pole magnetic property, and the lower port face presents the N-pole magnetic property, and here, this “C-shaped” excitation salient pole pair will repeat the action process of “sucking the rear and pushing the front”.).

    PNG
    media_image1.png
    200
    305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    501
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive.
In response to applicant argument that “The Applicant submits that the subject matter of claim 2 is described in the specification is in compliance with 35 U.S.C. 112 (a). In particular, the Applicant submits that claim 2 as amended at the expression objected to by the Examiner is supported in the specification at least at FIGs. 2-8 and paragraphs [0007] and [0022]”  Examiner disagrees with that amended claim 2 with the limitation of ““a presence of both magnetic poles facing the rotor, balances out the repulsive and attractive magnetic field effects acting on the generator rotor and allows at least one rotor magnets to enter and exit an area of the stator coil uninhibited by the repulsive and attractive magnetic effects acting on the generator rotor” lacks of written description in the original specification that enable any person skilled in the art to which it pertains.  Please review the112 rejection above.
In response to applicant argument that “Dai does not disclose the subject-matter of claim 2 as amended. For example, Dai does not disclose a magnetic material conduit that causes both magnetic poles of the stator coil to exist together at the front of the stator coil opposite the generator rotor wherein a presence of both magnetic poles facing the rotor balances out repulsive and attractive magnetic field effects acting on the generator rotor.”  Examiner disagrees with that Dai’s fig 8 teaches C-shape laminated iron core 11 having two poles is interpreted as a magnetic material conduit wherein the rotor (13-16) having magnets 13 which the magnetic property of external section is S and magnetic polarity of internal section is N.  These magnetic poles (N pole and S pole of the iron core 11) exist together at the front of the stator coil opposite the generator rotor (13) because the magnet rotor (13) is located between the upper and lower port faces of the “C-shaped” excitation salient pole pair (11).  The exciting magnetic potential of the “C-SHAPED” excitation salient pole pair (11) forms a closed magnetic loop with relatively small reluctance through the air gap of curved surface above the permanent magnet (13), when the upper and lower port faces of the permanent magnet (13) and the “C-shaped” excitation salient pole pair (13) are in alignment, a balance of repulsive and attractive magnetic field occurred to keep the magnet (13) maintain in the air gap of curved surface. Therefore, the both magnetic poles (11) facing the rotor (13) balances out the repulsive and attractive magnetic field effects of the excitation salient pole pair (11) acting on the generator rotor (13), so that the rotor rotated in an area of the stator coil uninhibited by the repulsive and attractive magnetic field effects acting on the rotor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGee (US 4,639,626) teaches a variable magnetic reluctance generator is disclosed generally comprising a stator having pairs of spaced magnetic poles of opposite polarity. Like polarity poles are adjacent one another to define a gap having all poles of the same polarity on the same side, and permanent magnet means provide an essentially uniform magnetic field intensity along the length of the gap. The opposite polarity poles are connected by a magnetically permeable path that is surrounded by a stator winding.
Copeland et al. (US 10,978,922 B2) teaches an electromagnetic generating transformer comprises one or more flux assembly having one or more magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole and a conductor magnetically coupled with the one or more magnetic field source, the magnetic field source and the conductor being fixed relative to one another; a shunt is coupled with a motive source and configured to move the shunt into a primary position and a secondary position, wherein the magnitude of the magnetic field passing between the positive pole and the negative pole varies when the shunt is moved between the primary position and the secondary position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834